711 N.W.2d 43 (2006)
474 Mich. 1086
Kevin CRUICKSHANK, Plaintiff-Appellant,
v.
CITY OF PONTIAC, Defendant-Appellee.
Docket No. 129513, COA No. 261369.
Supreme Court of Michigan.
March 22, 2006.
On order of the Court, the application for leave to appeal the August 10, 2005 *44 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would deny leave to appeal because she believes this case is moot.